J-A15035-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    FRANK M. AIELLO                            :
                                               :
                        Appellant              :   No. 2723 EDA 2018

         Appeal from the Judgment of Sentence Entered August 8, 2018
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-SA-0000419-2018


BEFORE:      BENDER, P.J.E., GANTMAN, P.J.E., and COLINS*, J.

JUDGEMENT ORDER BY COLINS, J.:                            FILED JUNE 12, 2019

        Appellant, Frank M. Aiello, appeals pro se from the August 8, 2018

judgment of sentence of a $200 fine after he was found guilty of retail theft.1

We remand with instructions.

        The trial court found him guilty based on his failure to appear for a de

novo hearing.        Appellant filed a notice of appeal on September 10, 2018.

Appellate briefs are required to conform to the Rules of Appellate Procedure.

See Pa.R.A.P. 2101. Included in the Rules is the requirement that brief of the

Appellant contain a section for Appellant’s argument.            See Pa.R.A.P.

2111(a)(8). “[I]f the defects are in the brief…are substantial, the appeal…may

be quashed or dismissed.” See Pa.R.A.P. 2101. Appellant has filed a brief




____________________________________________


1   18 Pa.C.S. § 3929(a)(1)
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A15035-19



that consists solely of a statement indicating that notice of the de novo hearing

was not sent to his correct address.

       In its brief, the Commonwealth moves for quashal of the appeal but

also moves, in the alternative, for remand to the trial court to permit Appellant

to file a motion for reconsideration. In its opinion, the trial court indicated its

belief that Appellant may have wanted to file a motion for reconsideration of

its August 8, 2018 order, instead of an appeal to this Court, and stated that

had he done so, it would have entertained such motion and allowed the

Commonwealth the opportunity to respond.          October 29, 2018 Trial Court

Opinion at 2. We therefore grant the request of the trial court and instruct

the prothonotary to remove the case from the June 25-27, 2019 oral argument

list. This matter is remanded to the trial court, so that the trial court may

permit Appellant the opportunity to file for reconsideration of its August 8,

2018 order.

     Case remanded with instructions. Jurisdiction relinquished.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/12/19




                                       -2-